                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                            Chapter 11

 CarbonLITE Holdings LLC, et al.,                  Lead Case No. 21-10527 (JTD)
                                                   Jointly Administered
                      Debtors.
                                                   Honorable John T. Dorsey
                                                   Hearing Date: April 20, 2021 at 10:00 a.m.
                                                   Obj. Deadline: April 8, 2021

 NOTICE OF MOTION OF ANCHOR FIRE PROTECTION CO. INC. TO COMPEL
    ASSUMPTION OR REJECTION OF EXECUTORY CONTRACT AND FOR
ALLOWANCE OF ADMINISTRATIVE EXPENSES AND IMMEDIATE PAYMENT OR
         IN THE ALTERNATIVE FOR ADEQUATE PROTECTION



TO:

PACHULSKI STANG ZIEHL & JONES
LLP                                                   Office of the United States Trustee
Steven W. Golden, Esq.                                United States Department of Justice
Richard M. Pachulski, Esq.                            J. Caleb Boggs Federal Building
Gabriel I. Glazer, Esq.                               844 King Street, Suite 2207, Lockbox 35
James E. O'Neill, Esq.                                Wilmington, DE 19801
919 N Market Street, 17th Floor                       Counsel to the United States Trustee
Wilmington, DE 19801
Counsel for the Debtors


          Anchor Fire Protection Co. Inc. (the “Movant”) has filed a Motion which seeks the

following relief:

          To compel the Debtor to assume or reject an executory contract for construction

administration and management services and/or for the allowance and immediate payment of an

administrative expense claim for postpetition services, or in the alternative for adequate

protection of Movant’s secured claim.

HEARING ON THE MOTION WILL BE HELD ON April 20, 2021 at 10:00 a.m.




4842-1515-7217
         IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF DEMANDED BY THE MOTION WITHOUT FURTHER

NOTICE OR HEARING. Pursuant to Local Rule 9006-1(c)(ii) you are required to file a

response to the attached motion by April 8, 2021.

     At the same time, you must also serve a copy of the response upon movant's attorney:

     Michael D. Vagnoni, Esquire (pro hac vice forthcoming)
     OBERMAYER REBMANN MAXWELL & HIPPEL LLP
     Centre Square West
     1500 Market Street, Suite 3400
     Philadelphia, PA 19102
     Telephone: (215) 665-3066
     Facsimile: (215) 665-3165
     Email: Michael.vagnoni@obermayer.com


                                            Respectfully submitted,
Dated: March 25, 2021
       Wilmington, Delaware
                                        By: /s/Leslie B. Spoltore
                                           Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                           OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                           123 Justison Street, Suite 100
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 238-6947
                                           Facsimile: (302) 655-1092
                                           Email: leslie.spoltore@obermayer.com

                                            -and-

                                            Michael D. Vagnoni, Esquire
                                            (pro hac vice forthcoming)
                                            OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                            Centre Square West
                                            1500 Market Street, Suite 3400
                                            Philadelphia, PA 19102
                                            Telephone: (215) 665-3066
                                            Facsimile: (215) 665-3165
                                            Email: Michael.Vagnoni@obermayer.com
                                            Counsel to Anchor Fire Protection Co. Inc.




                                               2
4842-1515-7217
